--
               !/,      /
           I            *
                                  ,:   ‘c




                     OFFICE             OF THE AlTORNEY   GENERAL   OF TEXAS
                                                   AUSTIN
GROVDR SLLLLRS
*lro”N.*QLNRAI.




  .:onorabh                  3.        P.   Whltm
  2xlAty        Judga
       .cirt.in County
  .Jtacton,                 TOxa8


  >sar           A.rr                               GpikllonNO. 0.7ou




                        -.iour
                             letter ot
  3x1 this                   departnent~tte
  :ai1owe:


                                                                that OUT COEL-




                           *John T. iipleywas Clerk hero for twenty
                       y&?&m prmore preoedin% hi8 death rive ysera
                     ‘~ac;o. 28 operated thia abatraot firm in the
                      'Glork's  0PZios and at tha the  or hla death,
                       air rife, Sire.Lanorah 3. &~iey, war ap9olnted
                       to take his plaoe and she hen continued to
                       operatr this fin in thin ofrioe. Ahe is
;ionorobla13.3. White,       page 2

    using the County equipment, utllitlaa, and hired
    help that la being paid with the fea from the orfloe
    to do this abatraot work. Pl6066 give us aA opinion
    as to the legality of her operating this firm in
    oonAaotion with her County and Dlstrlot Clark'6
    officei 6Ad also, give ua an opinion on the legality
    of the commissioners' court allowing this 0ffi06   to
    operate in the courthouaa and paying help and fur-
    nishing offloa equipment and aup~liaa for the aama.6
    In our @iAiOA       No. O-921 we held:
       "The meking of abatraota of title is outside of      the
    soope of the offlolal duties of the oounty olerk.       The
    pro9ering and copying of field notes mey or mey not be
    carvicaa wlthln the scope of the dutiaa of the office
    cf the oounty olerk; the fact6 in eaoh oese will de-
    tmnine this queetion.
         "The oounty olark has AO authority to uaa county
    employees paid by the county to perform sarvioea out-
    aide of the acopa of the duties of the offloe of oounty
    clerk. Labor paid for by the oounty should Aot be ueed
    Sy the clerk in the performenoa of activities outside
    of th6 aoope of the duties of hia ofl'ioe."
    It   ?-~a3   held iA the Opinion Of YOAOrabl6 B. F. LOOney t0
iionorsble J. J. StriOklsAd, dated April     12,   1915:

       "It i6 a matter Of OOJILOOA
                                 knowledge that a aOU.rt-
    house la daaignad for publio use eAd no one should be
    allowed, or permitted, to oooupy It exoept the public
    offioiala Aemed in the statut6.v
          i
    hollowing the reasoning In the foregotig opinion by Eonor-
able 3, F. Looney and the case of Dodson V. lrlsrahall,118 S. X.
(26) 621, writ dismissed, we held in Opinion No. O-178 that the
Conuaissioners~Court was without authority to rent or lease
offices in the courthouse.
      In view of the foregoing it is our OpfniOA that the OOuAty-,
district clerk CeAAOt legally operate the abstraot plant iA her
Of?tOQ   :or at any other place iA the oourthouse.
    :ie :~OW of Go authority for the Commissioners* Court to
expend county funds I'or office equipment and supplies t0 be
                                                                 -.
.                                                                      51


    Zonorabl~   B. F. White,   pa4363

    used for purposes other then "county pUrpoaaaw. LlorBovar, we
    know of no authority Sor a oounty offioar to use tees of offloa
    to pay help used by said officer for a purpoaa other than that
    of oarrylng out the dutlae and iUOtiOA8 of the offloe. your
    questions a?a therefore answered in the nagativa.
                                             Yours vary truly,
                                          ATTORNLY GCi3NIiWOF lFZA.5



                                                           Aa8iStant



    J2:J.J
                                               PG        John Reeve6